               Case 2:19-cv-00570-ER Document 1 Filed 02/08/19 Page 1 of 14




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    JESSICA WAGONER, on behalf of herself
    and all those similarly situated,
    870 E Rt. 130, Apt S6                                  INDIVIDUAL COLLECTIVE AND CLASS
    Burlington, NJ 08016                                          ACTION COMPLAINT

                         Plaintiff,                                        JURY DEMAND
            vs.

    RED RAVEN PUB
    246-266 Lincoln Highway
    Fairless Hills, PA 19030

    And

    JOHN DOES 1-10
    c/o RED RAVEN PUB
    246-266 Lincoln Highway
    Fairless Hills, PA 19030

                         Defendants.


                    INDIVIDUAL AND COLLECTIVE ACTION COMPLAINT

          1.       Named Plaintiff Jessica Wagoner (hereinafter “Named Plaintiff”), on behalf of

herself and all those similarly situated, by and through undersigned counsel, hereby complains as

follows against Defendant Red Raven Pub and Defendant John Does 1-10 (hereinafter collectively

“Defendants”).

                                             INTRODUCTION

          2.       Plaintiff initiates the instant action to redress violations by Defendants of the Fair

Labor Standards Act (“FLSA”) 1, the Pennsylvania Minimum Wage Act, the Pennsylvania Wage



1
    Named Plaintiff’s consent form to join the collective action is attached hereto as Exhibit A.

                                                       1
                Case 2:19-cv-00570-ER Document 1 Filed 02/08/19 Page 2 of 14



Payment Collection Law, and common law. Defendants willfully refused to pay a minimum wage,

unlawfully requested, demanded and/or received wages from employees, unlawfully demanded,

accepted and/or retained a part of gratuities or charges purported to be gratuities, and unlawfully

deducted employee wages through fines and penalties for lateness and misconduct. Defendants

have willfully engaged in a pattern, policy, and practice of unlawful conduct for the actions alleged

in this Complaint, in violation of the federal and state rights of the Named Plaintiff and similarly

situated individuals. As a result of Defendants’ unlawful actions, Plaintiffs have been harmed.

                                    JURISDICTION AND VENUE

           3.      This Court, in accordance with 28 U.S.C. § 1331, has jurisdiction over Named

Plaintiff’s federal claims because this civil action arises under a law of the United States and seeks

redress for violations of a federal law, 29 U.S.C. § 201 et seq. This Court has supplemental

jurisdiction over related state law claims because such claims arise out of the same circumstance

and are based upon a common nucleus of operative fact.

           4.      This Court may properly maintain personal jurisdiction over Defendants because

Defendants’ contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction over Defendants to comply with traditional notions of fair play and substantial

justice.

           5.      Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this

judicial district because all of the acts and/or omissions giving rise to the claims set forth herein

occurred in this judicial district and Defendants are deemed to reside where it is subject to

personal jurisdiction, rendering Defendants a resident of this judicial district.

                                                PARTIES

           6.      The foregoing paragraphs are incorporated herein as if set forth in full.



                                                    2
            Case 2:19-cv-00570-ER Document 1 Filed 02/08/19 Page 3 of 14



       7.      Named Plaintiff is an adult individual residing at the address as set forth in the

caption.

       8.      Defendant Red Raven Pub is a corporation that maintains a business address as set

forth in the caption.

       9.      Defendants John Doe 1 through John Doe 10 are presently unknown persons who

directly or indirectly, directed, aided, abetted and/or assisted with creating and/or executing the

policies and practice of Defendants which resulted in Defendants failing to pay Plaintiffs proper

compensation pursuant to the FLSA and Pennsylvania Wage Laws.

       10.     “Collective Action Plaintiffs” refers to current and/or former “Entertainers” or

similar positions with Defendants, who performed worked for Defendants and for whom

Defendants classified as “Independent Contractors” within the last three (3) years.

       11.     “Pennsylvania Plaintiffs” refers to current and/or former “Entertainers” or similar

positions with Defendants, who performed work for Defendants and for whom Defendants

classified as “Independent Contractors” within the last three (3) years.

       12.     At all times relevant herein, Defendants acted by and through their agents, servants,

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendants.

                        FLSA COLLECTIVE ACTION ALLEGATIONS

       13.     The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       14.     In addition to bringing this action individually, Named Plaintiff brings this action

for violations of the FLSA as a collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C.

§ 216(b), on behalf of all persons who worked for Defendants as an entertainer at any point during

the three years preceding the date the instant action was initiated, who were subject to Defendants’



                                                3
           Case 2:19-cv-00570-ER Document 1 Filed 02/08/19 Page 4 of 14



unlawful pay practices and policies discussed herein (the members of this putative class are

referred to as “Collective Plaintiffs”).

        15.     Named Plaintiff’s claims are typical of the claims of the Collective Plaintiffs

because Named Plaintiff, like all Collective Plaintiffs, was an employee of Defendants within the

last three years whom Defendants failed to properly pay at least the minimum wage for all hours

worked as required by the Fair Labor Standards Act (“FLSA”).

        16.     There are numerous similarly situated current and former employees of Defendants

who were compensated improperly for overtime work in violation of the FLSA and who would

benefit from the issuance of a Court Supervised Notice of the instant lawsuit and the opportunity

to join in the present lawsuit.

        17.     Similarly situated employees are known to Defendants, are readily identifiable by

Defendants, and can be located through Defendants’ records. Therefore, Named Plaintiff should

be permitted to bring this action as a collective action for and on behalf of herself and those

employees similarly situated, pursuant to the “opt-in” provisions of the FLSA, 29 U.S.C. § 216(b).

                    PENNSYLVANIA CLASS ACTION ALLEGATIONS

        18.     Named Plaintiff brings her claims asserting violations of the Pennsylvania Wage

Laws as a class action pursuant to Rule 23 of the Federal Rules of Civil Procedure on behalf of

herself and on behalf of all persons presently and formerly employed by Defendants in

Pennsylvania as Entertainers and/or similar positions with similar non-exempt duties, and who

were subject to Defendants’ unlawful pay practices and policies at any point in the three years

preceding the date the instant action was initiated (members of this putative class are referred to

as “Class Plaintiffs”).




                                                4
          Case 2:19-cv-00570-ER Document 1 Filed 02/08/19 Page 5 of 14



       19.     The class is so numerous that the joinder of all class members is impracticable.

Named Plaintiff does not know the exact size of the class, as such information is in the exclusive

control of Defendants; however, on information and belief, the number of potential class members

is estimated to be at least forty (40) employees.

       20.     Named Plaintiff’s claims are typical of the claims of the Class Plaintiffs because

Named Plaintiff, like all Class Plaintiffs, was an employee of Defendants within the last three (3)

years whom Defendants failed to properly pay at least the minimum wage as required by

Pennsylvania Wage Laws, and unlawfully deducted wages by imposing fines or penalties for

lateness or misconduct, which resulted in reducing wages below the statutory minimum, in

violation of Pennsylvania Wage Laws.

       21.     Named Plaintiff will fairly and adequately protect the interests of the Pennsylvania

Plaintiffs because Named Plaintiff’s interests are coincident with, and not antagonistic to, those of

the class. Named Plaintiff has retained counsel with substantial experience in the prosecution of

claims involving employee wage disputes.

       22.     No difficulties are likely to be encountered in the management of this class action

that would preclude its maintenance as a class action. The class will be easily identifiable from the

Defendants’ records.

       23.     A class action is superior to other available methods for the fair and efficient

adjudication for this controversy. Such treatment will allow all similarly situated individuals to

prosecute their common claims in a single forum simultaneously. Prosecution of separate actions

by individual members of the putative class would create the risk of inconsistent or varying

adjudications with respect to individual members of the class that would establish incompatible

standards of conduct for Defendants. Furthermore, the amount at stake for individual putative class



                                                    5
            Case 2:19-cv-00570-ER Document 1 Filed 02/08/19 Page 6 of 14



members may not be great enough to enable all of the individual putative class members to

maintain separate actions against Defendants.

       24.     Questions of law and fact that are common to the members of the class predominate

over questions that affect only individual members of the class. Among the questions of law and

fact that are common to the class are whether Defendants misclassified Named Plaintiff and

Pennsylvania Plaintiffs as independent contractors and whether Defendants unlawfully deducted

from Named Plaintiff’s and Pennsylvania Plaintiffs’ wages.

                                 FACTUAL BACKGROUND

       25.     The foregoing paragraphs are incorporated herein as if set forth in full.

       26.     Named Plaintiff worked as an entertainer for Defendants in Pennsylvania from in

or around February 2018 to early July 2018.

       27.     Named Plaintiff worked approximately 30 to 40 hours a week during her tenure

with Defendants.

       28.     Defendants improperly classified Named Plaintiff and other entertainers as

independent contractors.

       29.     Defendants promulgated rules, known as “House Rules,” that Named Plaintiff was

required to follow or be subjected to fees and/or fines levied by Defendants.

       30.     At all times relevant herein, Defendants determined its hours of operation.

       31.     At all times relevant herein, Defendants determined Named Plaintiff’s work

schedule.

       32.     At all times relevant herein, Defendants determined the method of payment for

dances performed by Named Plaintiff.




                                                6
           Case 2:19-cv-00570-ER Document 1 Filed 02/08/19 Page 7 of 14



       33.        At all times relevant herein, Defendants communicated to Named Plaintiff that she

was subject to discipline, including removal of “good standing” and termination for failing to sell

personal dances, failing to appear and complete a scheduled performance date, refusing to appear

on stage as scheduled, refusing to participate in promotions on site during a performance date, and

failing to conform to other House Rules.

       34.        Defendants did not pay Named Plaintiff any wages for any worked performed for

Defendants during her entire tenure with Defendants.

       35.        Named Plaintiff’s only income was non-wage gratuities paid by patrons.

       36.        Defendants required Named Plaintiff to pay various fees from such income,

including but not limited to:

                   a. A minimum mandatory fee of at least $25.00 per each shift worked, called a

                       “house fee”;

                   b. A minimum mandatory fee of at least $10.00 per each dance;

                   c. A minimum mandatory fee of at least $70.00 per each private room booking;

                   d. A minimum mandatory fee of at least $10.00 to the bouncer per each shift; and

                   e. A minimum mandatory fee of at least $10.00 to the bartender at the end of each

                       shift.

       37.        Defendants required Named Plaintiff to pay various fines and penalties for

misconduct and/or other violations of Defendants’ House Rules from such income, including but

not limited to:

                  a.   A fine of at least $80.00 for lateness per each shift; and

                   b. A fine of at least $100.00 for no-shows per each shift.




                                                    7
           Case 2:19-cv-00570-ER Document 1 Filed 02/08/19 Page 8 of 14



       38.     Defendants required Named Plaintiff to incur costs for costumes and other tools of

the trade that were in reality business expenses of Defendants and which costs should have been

reimbursed by Defendants, including but not limited to:

                a. Costumes;

                b. Hair/nails;

                c. Makeup; and

                d. Props.

       39.     The fees, fines, and expenses paid to Defendants by Named Plaintiff constitute de

facto deductions and/or illegal kickbacks in violation of the FLSA.

       40.     Such deductions, in conjunction with Defendants’ failure to pay any wages, reduced

Plaintiff’s wages below the statutory minimum.

       41.     As a result of Defendants’ conduct, Named Plaintiff and Plaintiffs have suffered

damages.

                                        COUNT I
                      Violations of the Fair Labor Standards Act
              (Named Plaintiff and Collective Action Plaintiffs v. Defendants)
                             Failure to Pay Minimum Wage

       42.     The foregoing paragraphs are incorporated herein in as if set forth in full.

       43.     At all times relevant herein, Defendants were and continue to be an “employer”

within the meaning of the FLSA.

       44.     At all times relevant herein, Named Plaintiff and Collective Action Plaintiffs

were/are “employees” within the meaning of the FLSA.

       45.     The FLSA requires employers, such as Defendants, to minimally compensate

employees, such as Named Plaintiff and Collective Action Plaintiffs, at the federal minimum

wage rate for each hour worked.

                                                8
            Case 2:19-cv-00570-ER Document 1 Filed 02/08/19 Page 9 of 14



       46.     Defendants were not allowed to avail itself of the federal minimum wage rate under

the FLSA.

       47.     Defendants, pursuant to their policies and practices, refused and failed to pay a

minimum wage to Named Plaintiff and Collective Action Plaintiffs.

       48.     Defendants, pursuant to their policies and practices, unlawfully deducted wages by

imposing fines or penalties for lateness or misconduct, and requiring Named Plaintiff and

Collective Action Plaintiffs to incur expenses in carrying out duties assigned by Defendants, which

resulted in reducing wages below the statutory minimum.

       49.     By failing to compensate Named Plaintiff and Collective Action Plaintiffs,

Defendants violated, and continues to violate, their statutory rights under the FLSA.

       50.     As a result of Defendants’ conduct, Named Plaintiff and Collective Action

Plaintiffs have suffered damages.

                                         COUNT II
                    Violations of the Pennsylvania Minimum Wage Act
                 (Named Plaintiff and Pennsylvania Plaintiffs v. Defendants)
                              Failure to Pay Minimum Wage

       51.     The foregoing paragraphs are incorporated herein as if set forth in full.

       52.     At all time relevant herein, Defendants were and continue to be “employers” within

the meaning of the PMWA.

       53.     At all times relevant herein, Named Plaintiff and Pennsylvania Plaintiffs were/are

“employees” within the meaning of the PMWA.

       54.     The PMWA requires employers, such as Defendants, to minimally compensate

employees, such as Named Plaintiff and Pennsylvania Plaintiffs, at the state minimum wage rate

for each hour worked.




                                                9
         Case 2:19-cv-00570-ER Document 1 Filed 02/08/19 Page 10 of 14



       55.     Defendants failed to pay Named Plaintiff and Pennsylvania Plaintiffs the state

minimum wage for hours they worked.

       56.     As a result of Defendants’ failure to compensate Named Plaintiff and Pennsylvania

Plaintiffs pursuant to the PMWA, Defendants have violated and continue to violate the PMWA.

       57.     As a result of Defendants’ conduct, Named Plaintiff and Pennsylvania Plaintiffs

have suffered damages.

                                         COUNT III
               Violations of the Pennsylvania Wage Payment Collections Law
                (Named Plaintiff and Pennsylvania Plaintiffs v. Defendants)
                                    Unlawful Deductions

       58.     At all time relevant herein, Defendants were and continue to be “employers” within

the meaning of the PWPCL.

       59.     At all times relevant herein, Named Plaintiff and Pennsylvania Plaintiffs were/are

“employees” within the meaning of the PWPCL.

       60.     At all time relevant herein, Defendants were responsible for paying wages to

Named Plaintiff and Pennsylvania Plaintiffs.

       61.     Defendants violated the PWPCL by withholding wages for illegal deductions from

Named Plaintiff and Pennsylvania Plaintiffs’ pay.

       62.     Defendants, pursuant to their policies and practices, unlawfully deducted wages by

imposing fines or penalties for lateness or misconduct, and requiring Named Plaintiff and

Collective Action Plaintiffs to incur expenses in carrying out duties assigned by Defendants.

       63.     As a result of Defendants’ conduct, Named Plaintiff and Pennsylvania Plaintiffs

have suffered damages.




                                               10
            Case 2:19-cv-00570-ER Document 1 Filed 02/08/19 Page 11 of 14



                                         COUNT IV
                                 Violations of Common Law
                  (Named Plaintiff and Pennsylvania Plaintiffs v. Defendants)
                                     Unjust Enrichment

       64.       The foregoing paragraphs are incorporated herein as if set forth in full.

       65.       At all times relevant herein, Named Plaintiff and Pennsylvania Plaintiffs performed

services for Defendants from which Defendants benefited.

       66.       Defendants failed to pay Named Plaintiff and Pennsylvania Plaintiffs the wages

earned for work done for the benefit of Defendants.

       67.       Defendants failed to pay Named Plaintiff and Pennsylvania Named Plaintiff

minimum wage for the hours they worked.

       68.       Defendants were unjustly enriched by not paying Named Plaintiff and Pennsylvania

Plaintiffs any compensation for the work done for Defendants.

       69.       As a result of Defendants’ conduct, Named Plaintiff and Pennsylvania Plaintiffs

have suffered damages.

         WHEREFORE, Plaintiffs pray that this Court enter an Order:


       1)        Certifying the instant action as a “collective action” pursuant to the Fair Labor

Standards Act;

       2)        Enjoining Defendants from continuing to maintain their illegal policy, practice, or

customs in violation of federal and state law;

       3)        Providing that Defendants are to compensate, reimburse, and make Plaintiffs

whole for any and all pay and benefits they would have received had it not been for Defendants’

illegal actions, including but not limited to past lost earnings.

       4)        Awarding Plaintiffs liquidated damages pursuant to the laws they are suing under



                                                  11
            Case 2:19-cv-00570-ER Document 1 Filed 02/08/19 Page 12 of 14



in an amount equal to the actual damages in this case;

       5)       Awarding Plaintiffs the costs and expenses of this action and reasonable legal fees

as provided by applicable law;

       6)       Awarding Plaintiffs all other relief as the Court deems appropriate and just; and

       7)       Plaintiffs’ claims are to receive a trial by jury.




                                                                Respectfully submitted,

                                                                /s/ Joshua Boyette
                                                                Joshua S. Boyette, Esq.
                                                                SWARTZ SWIDLER, LLC
                                                                1101 Kings Hwy N., Suite 402
                                                                Cherry Hill, NJ 08034
                                                                Phone: (856) 685-7420
                                                                Fax: (856) 685-7417
                                                                Email: jboyette@swartz-legal.com

Dated: February 8, 2019




                                                   12
Case 2:19-cv-00570-ER Document 1 Filed 02/08/19 Page 13 of 14
Case 2:19-cv-00570-ER Document 1 Filed 02/08/19 Page 14 of 14
